Judgment, Supreme Court, New York County (Lewis Friedman, J.), entered on or about July 12, 1996, dismissing the complaint, and bringing up for review an order which, in an action for wrongful dishonor of a letter of credit, granted defendant issuing bank’s motion to dismiss plaintiff beneficiary’s complaint on the basis of documentary evidence, unanimously affirmed, with costs.
The requirement under the letter of credit that plaintiff produce packing lists "evidencing that the exterior of each carton shipped against this letter of credit shows in clear print the final destination” was not ambiguous, and plaintiff’s noncompliance therewith warranted dismissal of the action. Assuming *221the admissibility of plaintiffs’ experts’ affidavits as to the information generally understood to be imparted by these packing lists in international trade circles, there is no merit to plaintiff’s contention that the IAS Court erroneously limited its focus to the diamond-shaped information grids found under the "Marks and numbers” column of the packing lists. The court’s attention was directed to such grids by the experts’ own statements that "[t]he * * * final destination * * * expounded in the body of the Packing Lists * * * [is] reproduced under the marks and numbers column.” Since the record reveals, and as plaintiff now admits, that such information was not contained in the information grids, the motion court’s conclusion that the documents failed to conform to the conditions of the letter of credit as a matter of law is fully supported. Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.